      Case 2:19-cv-01945-GGG-JCW Document 1 Filed 03/01/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

LENA SINGLETON                                                      CIVIL ACTION

VS.                                                                 NO. 2:19-CV-01945

LIFE INSURANCE COMPANY OF NORTH AMERICA


                                        COMPLAINT

  The Complaint of Lena Singleton respectfully alleges:

  1. This is a claim for ERISA long term disability benefits.

  2. This Court has jurisdiction and venue under 29 U.SC. Sec. 1001 et. Seq; 29 U.S.C. Sec.

      1132(e)(1)(2).

  3. Plaintiff, Lena Singleton, of lawful age and a resident of Lake Charles, Louisiana, is a plan

      participant and beneficiary of an ERISA plan created by her employer, Isle of Capri

      Casinos, Inc. and an insured participant of a group disability policy issued by Life

      Insurance Company of North America.

  4. Defendant, Life Insurance Company of North America (“LINA”), is a foreign

      corporation, doing business in Louisiana. Upon information and belief, LINA is

      incorporated in Hartford, Connecticut, and its principal place of business is in the state of

      Pennsylvania. LINA is therefore a citizen of both Connecticut and Pennsylvania.

  5. LINA issued a group policy, No. LK-964086, insuring the employees of Isle of Capri

      Casinos, Inc. Plaintiff is a beneficiary and insured under the policy.

  6. ERISA mandates that all plan administrators discharge their duties in the interest of plan

      participants and beneficiaries. 29 USC Sec. 1104(a)(1).




                                                1
   Case 2:19-cv-01945-GGG-JCW Document 1 Filed 03/01/19 Page 2 of 3



7. Plaintiff filed a claim for disability benefits with the Plan because her medical condition

   precluded her from continuing to perform the duties of her job on a fulltime basis.

8. Plaintiff is disabled under the terms of the disability policy issued by LINA.

9. Plaintiff has been determined to be disabled by the Social Security Administration and is

   receiving Social Security disability benefits.

10. LINA unlawfully denied Plaintiff benefits she is entitled to under terms of the disability

   policy.

11. Plaintiff appealed the denial, but LINA upheld its previous decision.

12. LINA’s denials are based on insubstantial evidence and are arbitrary and an abuse of

   discretion.

13. Plaintiff has exhausted her administrative remedies and now timely files this suit to reverse

   LINA’s denial of benefits.

14. LINA has abused its discretion as plan administrator by denying Plaintiff’s claim for

   disability benefits in bad faith.

15. LINA has abused its discretion by failing to consider the disabling, synergistic effect of

   all of Plaintiff’s medical conditions.

16. LINA has abused its discretion by failing to consider her medical condition in relation to

   the actual duties of her occupation.

17. LINA administered Plaintiff’s claim with an inherent and structural conflict of interest as

   LINA is liable to pay benefits from its own assets to Plaintiff, and each payment depletes

   LINA’s assets.

18. LINA has failed to give the policy and Plan a uniform construction and interpretation.




                                             2
   Case 2:19-cv-01945-GGG-JCW Document 1 Filed 03/01/19 Page 3 of 3



19. LINA chooses to conduct reviews of denied claims in order to maintain strict control over

   its risk of loss and to maintain higher profit margins than if a financially independent third

   party decided the appeals.

20. As a routine business practice, LINA uses the appeals process to support initial benefit

   denials rather than to review impartially whether it should reverse appealed denials.

21. Plaintiff has been denied the benefits due to her under the Plan, has suffered, and is

   continuing to suffer economic loss as a result.

22. Plaintiff is entitled to an award of interest on all money that Defendants should have paid

   to Plaintiff.

23. Defendants’ denial has required Plaintiff to hire attorneys to represent her in this matter to

   recover benefits due to her under the Plan.


   WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

       1. For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

           post-judgment interest;

       2. For all reasonable attorney fees;

       3. For costs of suit; and

       4. For all other relief as the facts and law may provide.


                                                  Respectfully submitted,

                                                  /s/ Reagan Toledano
                                                  Willeford & Toledano
                                                  Reagan L. Toledano (La. 29687)
                                                  James F. Willeford (La. 13485)
                                                  201 St. Charles Avenue, Suite 4208
                                                  New Orleans, Louisiana 70170
                                                  Phone: (504) 582-1286
                                                  Fax: (313)692-5927
                                                  rtoledano@willefordlaw.com

                                              3
